I dissent from the opinion in so far as it sustains the denial of the defendant's motion for judgment notwithstanding the verdict. *Page 335 
The majority being of the view that there was no error in denying the motion for judgment notwithstanding, I concur in the holding that there should be a reversal of the order from which the appeal is taken in so far as it denies a new trial, upon the ground that the court erred in refusing the defendant's requested instruction upon contributory negligence and gave none which was a substantial equivalent. The doings of the parties during the revelry of the evening were such as to entitle the defendant to a direct charge on contributory negligence.
I do not agree with the portion of the opinion which seems to suggest the materiality of the fact that the plaintiff may not have known that Smuda was departing from the scope of his employment.